Citation Nr: 1747168	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  15-03 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Board reopened and granted a claim of entitlement to service connection for a left knee disability. The Board remanded the issue of entitlement to service connection for a right knee disorder for additional development. 

Additional evidence was received following the June 2017 supplemental statement of the case. Automatic waiver is for application. 38 U.S.C.A. § 7105(e)(1) (West 2014). 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Patella alta of the right knee is a congenital defect that was present prior to the Veteran's entrance into active service and was not aggravated during active service by a superimposed disease or injury. 

2. An acquired right knee disability was not noted during service or for many years thereafter, and is not otherwise related to active service or events therein. 

3. An acquired right knee disability is not proximately due to or aggravated by service-connected left knee arthritis. 



CONCLUSION OF LAW

An acquired right knee disability was not incurred during active service nor may right knee arthritis be presumed to have been incurred therein; and an acquired right knee disability is not secondary to service-connected left knee arthritis. 38 U.S.C.A. §§ 1110, 1111, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309(a), 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In making this determination, the Board acknowledges the representative's September 2017 argument that the April 2017 opinion was inadequate. The argument is not persuasive. The Board finds that the referenced opinion is not based solely on the absence of evidence and while the representative argues continuity apparently based on the Veteran's statement of having knee problems for over 20 years, the claimant has repeatedly stated he did not injure his right knee or have issues during service. The April 2017 medical opinion is supported by adequate rationale, to include a discussion of the Veteran's congenital defect as well as current findings and peer-reviewed medical literature. An additional opinion is not warranted. 

Analysis

In April 2014, VA denied entitlement to service connection for a right knee disability, characterized as minimal degenerative changes. The Veteran disagreed and perfected this appeal. The Veteran generally contends that his right knee problems are related to military service or service-connected left knee disability. 

Service treatment records show that at his enlistment examination in July 1990, the Veteran reported a chip fracture of the right knee at age 13. This was casted for two months with no sequelae.  The appellant showed no evidence of a "trick" or locked knee. Objectively, the lower extremities were reported as normal on clinical evaluation. 

In October 1991, the Veteran was seen for complaints of left knee pain. Both knees were examined and the right knee was completely normal. The records do not document any in-service right knee injury and on examination for separation in August 1995, the lower extremities were again reported as normal. On the corresponding report of medical history, the Veteran reported a "trick" or locked knee. He did not specify which knee but stated "always had my knee, it act funny". This was not an active problem. 

The Veteran underwent VA general medical and joints examinations in September 1996. At that time, he reported left knee problems but did not indicate any issues with his right knee.

In a December 2013 statement, the Veteran reported he has been having knee problems for over 20 years. 

The Veteran underwent a knee examination in March 2014. At that time, he described a global right knee pain that has persisted for a couple of years. He denied any in-service right knee injury or treatment. Diagnosis was mild degenerative arthritis. The examiner noted that the entrance exam shows the Veteran sustained a right knee injury prior to service. Service records were noted to largely describe a left knee disorder during service and the examiner found no objective information to suggest the Veteran sustained a right knee injury during service that would explain the current degenerative changes. 

Pursuant to the Board's September 2016 remand, additional VA opinion was obtained in December 2016. The examiner discussed the service records and noted there was no objective evidence of any continuity of knee symptoms since service separation or otherwise that would provide a nexus between currently reported knee symptoms and active military service that ended 21 years prior. The physician further noted that this was in addition to the natural process of aging that occurs in all joints especially weight bearing joints like the knee. The examiner thus opined that it was less likely than not that the appellant's current knee condition was due to active service or events therein.

The above opinion was not responsive to the Board's remand directives and additional examination and opinion were obtained in April 2017. Diagnosis was degenerative arthritis. Additionally, magnetic resonance imaging (MRI) of the right knee showed patella alta. Regarding the right knee, the Veteran reported that he did not recall the childhood injury and that he had no right knee issues in service. He stated that the right knee problem started around 2013. 

The examiner found that there was clear and unmistakable evidence, i.e., medically undebatable evidence, that the Veteran had a preexisting right knee disability prior to service. Specifically, the right knee MRI showed patella alta, which is a congenital/development defect and not a disease or disorder. The examiner noted that medical literature shows patella alta is characterized by an unusually small knee cap that develops out of and above the joint. It is a rare condition affecting mobility and leg strength. The preexisting disability was not aggravated beyond natural progression in service. There was no subjective or objective evidence of progression of a right knee condition supported by the Veteran's history or service treatment records. 

Regarding secondary service connection, the examiner opined that it was less likely as not that the right knee disorder was proximately due to or the result of the service-connected left knee. The examiner noted that the Veteran was diagnosed with minimal osteoarthritis on the right many years after service which was most consistent with the natural aging process. The physical examination showed no muscle or nerve injury, no leg length discrepancy or a significant gait abnormality. The weight of the peer-reviewed medical literature was against a relationship (cause, effect or aggravation) between the right and left knee conditions. The examiner further noted that the right knee osteoarthritis was not related to the patella alta. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C.A. § 1111. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

When no preexisting disorder is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service. Wagner v. Prinicipi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

As set forth, on enlistment examination, the Veteran reported a history of a right knee chip fracture prior to service. His lower extremities were reported as normal and a right knee disorder was not noted. The Board acknowledges the examiner's opinion that a right knee disability clearly and unmistakably preexisted service and was not aggravated. Review of the entire opinion, however, makes clear that the examiner was referring to the patella alta, which he specifically identified as a congenital defect. Indeed, the examiner stated that the patella alta was not the same as the reported chip fracture and he saw no residuals of that injury. 

The presumption of soundness does not apply to congenital defects. See Quirin v. Shinseki, 22 Vet. App. 390 (2009). A congenital defect is not a disability for VA compensation purposes unless the defect was subject to a superimposed injury. See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).
 
On review, and by the Veteran's own statements, he did not suffer an in-service right knee injury and there is simply no evidence of a superimposed injury or disease. 

Having determined that the only "preexisting" right knee issue was the congenital defect of patella alta, the presumption of soundness otherwise applies and the Board must consider whether service connection is warranted for the currently diagnosed right knee arthritis. 

Service records do not show a right knee injury or note evidence of right knee arthritis.  There is no evidence of a right knee disorder to include arthritis for many years following service. The evidence also does not otherwise relate this disorder to service, but rather, finds it consistent with the aging process. 

Regarding secondary service connection, the record contains competing evidence. That is, a June 2013 VA record indicates the Veteran's right knee is probably secondarily affected from weight transfer over two decades; whereas the April 2017 VA examiner provided a negative opinion. On review, the June 2013 statement is speculative and not considered probative. See Obert v. Brown, 5 Vet. App. 30, 33 (1993). The April 2017 VA opinion, however, was based on review of the entire record and supported by adequate rationale. Thus, the Board finds it probative.

In considering the merits of this claim, the Board acknowledges the Veteran's contentions. As a lay person, however, he is not competent to diagnose arthritis or to provide a medical etiology opinion and his unsubstantiated assertions do not outweigh the probative medical opinions of record. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2016). 

The appeal is denied.


ORDER

Entitlement to service connection for a right knee disability is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


